DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 15, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacker (U.S. Patent No. 5,377,859) in view of Yoshihiko (JPH07206020).
Hacker discloses an apparatus (Fig. 2) comprising: a first container (24) with a first rim around a first opening, wherein the first rim is configured as an outwardly protruding rim (at 34); a second container (23) with a second rim around a second opening; and a lid (10) comprising at least a first and an opposite second side; wherein the lid is configured to fit around the outside of the first rim of the first container (Fig. 4), and is configured to fit against the inside of the second rim of the second container (Fig. 3), wherein the lid comprises a peripheral channel forming a recess in the second side, wherein the peripheral channel has an innermost (36) and outermost (37) internal wall, the outermost internal wall of the peripheral channel is configured to grip around the outside of the rim of the first container when the second side of the lid is fitted to the opening of the first container (Fig. 4), and the innermost internal wall of the peripheral channel is configured to fit against and grip the inside of the rim of the second container when the second side of the lid is fitted to the opening of the second container (Fig. 3), wherein the outermost internal wall of the peripheral channel comprises a clipping formation configured to grip around the outside of the rim of the first container, wherein the clipping formation comprises a lip (15) at a bottom portion of the outermost internal wall to clip around the outside of the rim of the first container, wherein, when the lid is fitted on the first container, the clipping formation is achieved by the outermost internal wall of the peripheral channel being flush with the outside of the rim of the first container, wherein the rim of the second container and the innermost internal wall of the peripheral channel are configured to cooperate together when the lid is fitted onto the opening of the second container, wherein the peripheral channel is wider than the rim of the first and second containers, wherein the width of the peripheral channel is such that the outside of the rim of the second container is not in contact with the outermost internal wall of the peripheral channel and the inside of the rim of the first container is not in contact with the innermost internal wall of the peripheral channel (Figs. 3, 4), wherein the apparatus is a food retaining apparatus such that the first and second containers are food containers (col. 4, lines 46-50). Note that the examiner has taken official notice that buildings comprising rooms are anticipated by the art since it is within common knowledge in the art and capable of instant and unquestionable demonstration as being well-known to use containers in buildings with rooms.
Hacker fails to teach wherein a mouth region of the peripheral channel has a width less than a width of a throat region of the peripheral channel.
Yoshihiko teaches that it is known in the art to manufacture a lid with a peripheral channel that has mouth region with a width less than a width of a throat region of the peripheral channel (Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the peripheral channel with a mouth region with a width less than a width of a throat region of the peripheral channel, as taught by Yoshihiko, in order to adjust the lid for different containers.
Yoshihiko further teaches that it is known in the art to manufacture a container and lid  wherein an inside of the rim of the container is slanted such that a bottom portion of the inside of the rim of the container is further away from the center of the container than a top portion of the inside of the rim of the container, and wherein the innermost internal wall of the peripheral channel is slanted such that a bottom portion of the innermost internal wall of the peripheral channel is further away from the center of the lid than a top portion of the innermost internal wall of the peripheral channel, such that when the lid is fitted onto the opening of the container the innermost internal wall of the peripheral channel fits flush with the inside of the rim of the container, and wherein a flange is located at an end of an external wall of the peripheral channel (Figs. 3, 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the apparatus of Hacker with different shaped structures as taught by Yoshihiko, in order to adjust how the components fit together and since such a modification would be a simple substitution of one known elements for another to achieve a predictable result.

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacker and Yoshihiko in view of Christian (U.S. Patent No. 4,206,845).
Christian teaches that it is known in the art to manufacture a lid and container wherein the first side of the lid comprises a groove between the innermost external wall of the peripheral channel and the center of the lid, and the container has an underside which is configured to cooperate with the groove on the first side of the lid (Fig. 10), wherein the first side of the lid comprises a recess (19) at the center of the lid and the container has an underside which is configured to cooperate with the recess of the lid (Fig. 10), wherein the first side of the lid comprises a recess at the center of the lid and wherein the first side of the lid is configured to curve upwards between the groove and the recess (Fig. 7), wherein the container is configured such that the side or sides of the container extends beyond a bottom of the first container, and wherein the curvature of the first side of the lid between the groove and the recess is configured to fit into the underside of the container between the side or sides and the bottom of the first container when the container is fitted into the groove on the first side of the lid, and wherein the underside of the container comprises a protruding channel around the center of the container configured to achieve a partial vacuum when the underside of the container forms a cooperative fit with the lid (Fig. 10)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the apparatus of Hacker with different shaped structures as taught by Christian, in order to allow components to stack together and since such a modification would be a simple substitution of one known elements for another to achieve a predictable result.

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacker and Yoshihiko in view of Stevens (U.S. Patent No. 8,328,036).
Stevens teaches that it is known in the art to manufacture components out of plants (col. 6, lines 63-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid of Stevens with the attachment structure taught by Hacker and Yoshihiko, so that the lid could attach to different containers. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have to have manufactured components out of plants in order to adjust the cost of the components and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the components with the claimed dimensions, in order to adjust the components for different spaces and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 8/20/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the combination of the refences would not work, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The applicant has provided extreme examples of narrowing that don’t follow the suggestions of the prior art.  One of ordinary skill in the art would not attempt these examples because they would not work. Instead, one of ordinary skill in the art would apply the teachings of the references, as described above, to arrive at a device with narrowing structure that could be used on multiple containers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733